COSTAMARE INC. MARSHALL ISLANDS Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Loan Lauren P. Nguyen Special Counsel November 26, 2013 Re: Costamare Inc. Registration Statement on Form F-3 (Registration No. 333-191833) Dear Ms. Nguyen: Pursuant to Rule461 under the Securities Act of 1933, as amended (the “Securities Act”), Costamare Inc. (the “Company”) hereby requests acceleration of the effective date of its Registration Statement on FormF-3 (Registration No.333-191833), as amended, so that the Registration Statement may become effective by 3:00 pm (Eastern time) on November 27, 2013, or as soon as practicable thereafter. In connection with this request, the Company acknowledges that: ● should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. It would be appreciated if, as soon as the Registration Statement is declared effective, you would so inform William P. Rogers, Jr. at (212) 474-1270, and then send written confirmation to the addressees listed on the cover of the Registration Statement. Very truly yours, Costamare Inc. By: /s/Anastassios Gabrielides Name:Anastassios Gabrielides Title:General Counsel and Secretary
